Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


	The amendment filed February 28, 2022, is acknowledged and has been entered.  Claims 1, 5, 10, 25, 27, 34, 40, 43, 59, 66, 72 and 73 have been amended. 


	Claims 1-8, 10-17, 19-23, 26-30, 33-49 and 56-73 are pending. The elected the species are: 2 as the species/number of mAb-specific epitopes with the structure of V1-L1-V2-L- Epitope1-L-Epitope2, SGGGGS (SEQ ID NO: 191) as a species of linker, rituximab as recognizing the species of mAb-specific epitope of SEQ ID NO: 35, QBEND-10 as recognizing the species of mAb-specific epitope of SEQ ID NO:144 and CD123 (SEQ ID NO: 45) as a species of antigenic target sequence to which the VH and VL domains of the CAR of claim 1 binds and the species of VH and VL of SEQ ID NO: 121 and SEQ ID NO: 122.   .

	Claims 2-4, 21-23, 33-36, 40-44, 48-49 and 56-70 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or nonelected species of invention, there being no allowable generic or linking claim.  

	Claims 1, 5-8, 10-17, 19-20, 25, 27-32, 37-39, 45-47 and 71-73 are under examination.



Grounds of Rejection Withdrawn
	Unless specifically reiterated below, Applicant's amendment has obviated or rendered moot the grounds of rejection set forth in the previous Office action.

Grounds of Rejection Maintained


Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1, 5-8, 10-17, 19-20, 25, 27-32, 37-39, 45-47 and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle et al (WO 2015/095895 A1, of record) and Philip et al (Blood 124(8):1277-87 2014, IDS, of record), as applied to claims 1, 5-8, 25, 27-31, 37-39 and 45-47 above and in further view of Galetto et al (WO 2015/140268 A1, of record).
Riddle et al teach a single chain chimeric antigen receptor (CAR) comprising the structure V1-L1-V2-(L)x-Epitope l-(L)x-Epitope2-(L)x-, notably, Figure 1 E and abstract and page 2) comprising an scFv with a linker between the VH and VL, then a linker, followed by one or more epitope tags (tag cassette), followed by a connector (meets the linker limitation), followed by a hinge (meets the epitope 2 limitation) as antibodies specific to epitopes in the domain would bind these epitopes).  Riddle further teach that multiple epitope tags can be used in the CARs with a linker in between and the CARs comprise a transmembrane domain and an intracellular domain which can be from human 4-1BB and human CD3 zeta(abstract, see Figure 1, pages 1-4 and description of Figures). Riddle et al teach that the linker or connectors can be linkers comprising SGGGGS of instant SEQ ID NO:191 and the CAR binds to CD123 (see pages 14-15 and 35). Riddle et al teach engineered T cells expressing the CARs for treating cancer (see pages 2 and 11).
Philip et al teach a compact, epitope-based marker/suicide gene for easier and safer T-cell therapy  (see entire document, e.g., Title and Abstract).  Philip et al teach in the introduction the reasons for incorporating a marker/suicide gene into TCR/CAR constructs used for therapy and the shortcomings with various prior art approaches.  Philip et al teach various constructs and identifies the “RQR8” construct as providing the best combination of desirable properties (e.g., page 1279, “RQR8 has properties that make it a good marker/suicide gene”).  RQR8 has the rituximab (i.e., anti-CD20) epitope of SEQ ID NO:35 and one copy of the QBEND-10 (anti-CD34) epitope of SEQ ID NO:144  (see Figure 1).
Galetto et al teach a chimeric antigen receptor (CAR) comprising the instant VH and VL of SEQ ID Nos:121 and 122  (see alignments).
US-15-126-540A-19
; Sequence 19, Application US/15126540A
; Publication No. US20170183413A1
; GENERAL INFORMATION
;  APPLICANT: CELLECTIS
;  TITLE OF INVENTION: CD123 SPECIFIC CHIMERIC ANTIGEN RECEPTORS FOR CANCER IMMUNOTHERAPY
;  FILE REFERENCE: P81401654PCT00
;  CURRENT APPLICATION NUMBER: US/15/126,540A
;  CURRENT FILING DATE: 2017-02-07
;  PRIOR APPLICATION NUMBER: PCT/EP2015/055848
;  PRIOR FILING DATE: 2015-03-19
;  PRIOR APPLICATION NUMBER: PA201470137
;  PRIOR FILING DATE: 2014-03-19
;  NUMBER OF SEQ ID NOS: 77
; SEQ ID NO 19
;  LENGTH: 113
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Klon43 heavy chain variable region
US-15-126-540A-19

  Query Match             100.0%;  Score 598;  DB 16;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MADYKDIVMTQSHKFMSTSVGDRVNITCKASQNVDSAVAWYQQKPGQSPKALIYSASYRY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MADYKDIVMTQSHKFMSTSVGDRVNITCKASQNVDSAVAWYQQKPGQSPKALIYSASYRY 60

Qy         61 SGVPDRFTGRGSGTDFTLTISSVQAEDLAVYYCQQYYSTPWTFGGGTKLEIKR 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFTGRGSGTDFTLTISSVQAEDLAVYYCQQYYSTPWTFGGGTKLEIKR 113

RESULT 1
US-15-126-540A-20
; Sequence 20, Application US/15126540A
; Publication No. US20170183413A1
; GENERAL INFORMATION
;  APPLICANT: CELLECTIS
;  TITLE OF INVENTION: CD123 SPECIFIC CHIMERIC ANTIGEN RECEPTORS FOR CANCER IMMUNOTHERAPY
;  FILE REFERENCE: P81401654PCT00
;  CURRENT APPLICATION NUMBER: US/15/126,540A
;  CURRENT FILING DATE: 2017-02-07
;  PRIOR APPLICATION NUMBER: PCT/EP2015/055848
;  PRIOR FILING DATE: 2015-03-19
;  PRIOR APPLICATION NUMBER: PA201470137
;  PRIOR FILING DATE: 2014-03-19
;  NUMBER OF SEQ ID NOS: 77
; SEQ ID NO 20
;  LENGTH: 127
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Klon43 light chain variable region
US-15-126-540A-20

  Query Match             100.0%;  Score 668;  DB 16;  Length 127;
  Best Local Similarity   100.0%;  
  Matches  127;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVKLVESGGGLVQPGGSLSLSCAASGFTFTDYYMSWVRQPPGKALEWLALIRSKADGYTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVKLVESGGGLVQPGGSLSLSCAASGFTFTDYYMSWVRQPPGKALEWLALIRSKADGYTT 60

Qy         61 EYSASVKGRFTLSRDDSQSILYLQMNALRPEDSATYYCARDAAYYSYYSPEGAMDYWGQG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EYSASVKGRFTLSRDDSQSILYLQMNALRPEDSATYYCARDAAYYSYYSPEGAMDYWGQG 120

Qy        121 TSVTVSS 127
              |||||||
Db        121 TSVTVSS 127


Accordingly, it would have been prima facie obvious to use make an anti-CD123 CAR as taught by Riddle et al with a CD20 epitope and CD34 epitope of Philip et al after the scFv of Riddle and with a linker in between and with the VH and VL of Galetto.  In view of the advantages of including the RQR8 component in CAR constructs as taught by Philip, the ordinary artisan prior to the effective filing date would have been motivated to also incorporate it into CD123-specific CAR constructs suggested by Riddle et al and Galetto. As taught by Philip, including the RQR8 selection and suicide makers facilitate CAR-T cell production and therapy safety.  Given the sequences provided for all of the construct components, it would have required no more than routine molecular biology techniques to incorporate the RQR8 component into the CAR constructs of Riddle et al.  Furthermore, these components would be recognized as being among a finite number of predictable components that could be used in CAR constructs.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.

Response to Arguments

	In the response, Applicant argues that “Applicant respectfully reiterates that Riddell is not concerned with in vivo depletion of immune cells. Rather, Riddell teaches the use of a tag for the in vitro identification (see, e.g., FIGS. 8A-8D), sorting or enrichment (see, e.g., FIGS. 9 and 10), activation and expansion/ proliferation (see, e.g., FIGS. 10, 13A-13B, 14A-14B, and 17A-17B) of T cells engrafted with CARs and the tag, by using a tag specific binding agent. Riddell not only fails to disclose the CAR comprising the mAb-specific epitopes as presently claimed, but also fails to disclose their use for the in vivo depletion of T-cells. That is, Riddell discloses only expansion/proliferation, which is the opposite of depletion.

Applicant further submits that neither Philip nor Galetto remedy the deficiencies of Riddell. Philip discloses a highly compact epitope-based marker/suicide gene for easier and safer T-cell therapy. In particular, RQR8 is disclosed as having properties that make it advantageous for use as a marker/suicide gene. However, the RQR8 disclosed in Philip is coexpressed with a CAR; thus, the RQR8 and CAR of Philip are expressed as two independent transgenes. This configuration is distinct from the inventive subject matter of the current claims, which encompass CAR polypeptides comprising the mAb-specific epitope. Additionally, Galetto is cited for teaching the VH and VL domains of SEQ ID NOs: 121 and 122; however, no combination of Galetto in view of Riddell and/or Philip teaches, suggests, or renders obvious the subject matter of the instant claims.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	In this case, it is noted that the claims are drawn to compositions that have been amended to recite an intended use of facilitating the in vivo depletion of an immune cell expressing the CAR, but the CARs suggested by the prior art could be used for that intended use. Notably, Riddell expressly teaches that the tagged CARs can be expressed in host cells and used to eliminate the host cells (see abstract).  
The prior art recognized that including the RQR8 selection epitopes makers facilitate CAR-T cell production and therapy safety, so incorporating them it into the CARs would have clear advantage. 

Applicant further submits that “Jones provides a review of the mechanisms and systems available at the time of the current application was filed for improving the safety of cell therapy products. Specifically, Jones discloses three systems for suicide gene technologies (i.e., cell depletion) that were known at the time, which were grouped according to their mechanism of action: (i) metabolic (i.e., gene-directed enzyme pro drug therapy, including herpes simplex virus thymidine kinase (HSV-TK) and cytosine deaminase (CD)); (ii) dimerization inducing apoptotic genes (i.e., iFAS, iCasp9/AP1903); and (iii) therapeutic monoclonal antibody mediated depletion (i.e., overexpression of a protein at the cell surface, which can be recognized by a mAb, leading to cell depletion, including co-expression of CD20, RQR8, truncated human EGFR polypeptide). 
Although Jones discloses that each system has strengths and weaknesses, it would be clear to one of ordinary skill in the art that the systems that were demonstrated to be effective (i.e., clinically validated) were the systems in which the suicide gene was co-expressed in the cells to be depleted. As shown in Table 2 of Jones, the most clinically relevant and validated systems were based upon HSV-TK and iCasp9 (see, e.g., Jones, p. 2, paragraph preceding and following the sub-title "Clinically Validated Suicide Genes For Control Of GVHD"). Moreover, Jones discloses that even the systems using a therapeutic monoclonal antibody mediated approach relied on overexpression of the suicide gene, which is similar to Philip. Importantly, Jones also discloses that "[t]he use of therapeutic monoclonal antibodies, in case of CD20 suicide gene or other surface markers, can lead to on-target effects. Therefore the adoption of molecules/antibodies with low toxicity profiles are preferred" (emphasis added). (See, Jones, p. 2, right column, second full paragraph.) Thus, Jones not only demonstrates that suicide gene co-expression/overexpression is the preferred approach for immune cell Application No. 15 546,630Atty Docket No. CELL T-37390.251depletion, but also that CD20 co-expression/overexpression produces undesirable on- target/off-tumor effects that leads to toxicity.”

In response, base on Jones that therapeutic monoclonal antibody mediated depletion could be used, but that CD20 co-expression/overexpression produces undesirable on- target/off-tumor effects that leads to toxicity, one of skill in the art would have been more motivated to use small epitope tags in the CAR for depletion as these small epitope tags would only be expressed with the CAR and not have any function by themselves as they are small epitope tags.  Furthermore, including the tags in the CAR rather than co-expressing the CAR and RQR8 separately would have the advantage of not requiring co-expression while not allowing for separate loss of RQR8 which would prevent depletion of the modified CAR cells.

Applicant further argues that “in contrast to the suicide gene co- expression/overexpression approach disclosed in Philip and Jones, the subject matter of the currently pending claims is supported by the surprising and unexpected effects disclosed in the present application; namely, that integrating a mAb-specific epitope into the extracellular binding domain of a CAR provides enhanced transduction and detection. Applicant respectfully directs the Examiner's attention to paragraph [0301] of the present application, which discloses that immune cells comprising the currently claimed CARs having at least one mAb-specific epitope in the extracellular binding domain exhibited the surprising advantage of being more efficiently depleted than cells co-expressing the same CAR and RQR8 in a system similar to one taught by Philips and Jones (see, e.g., Example 7, FIG. 15, and FIG. 16, which compare cells expressing BC30-R2 (BCMA CAR comprising 2 epitopes of SEQ ID NO: 35, and a CD8 alpha hinge and TM) and Application No. 15 546,630Atty Docket No. CELL T-37390.251cells expressing BC30-RQR8 (co-expressing a BCMA CAR comprising a CD8 alpha hinge and TM, and a separate RQR8 polypeptide)).”

In response, the more efficient depletion appears to be for a specific construct and the instant claims are not commensurate in scope with the result presented, such that it cannot be determined if the result would occur over the scope of constructs claimed.  Furthermore, as expression of one construct ensures that the epitope would be present when the CAR is present, it might be expected that such a cell comprising such a construct would be more efficiently eliminated than cells co-expressing the constructs.

Here it is noted that the interpretation of the evidence is merely attorney argument and it appears Applicant is that the results obtained are unexpected.  As set forth in MPEP 716.01:
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must. be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Accordingly, while the arguments of counsel about the results being unexpected, they were not found persuasive as no affidavit or declaration including statements regarding the expectations of one of ordinary skill has been submitted.   Here there is reason to believe the evidence may be expected or unexpected and further explanation of the expectations of one of ordinary skill in the art needs to be provided.


Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, this rejection is being maintained.




Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1, 5-8, 10-17, 19-20, 25, 27-32, 37-39, 45-47 and 71-73 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent 11,014,989 (issued from claims 1, 11, 24 and 41 of copending Application No. 15/546,633) in view of Philip et al (Blood 124(8):1277-87 2014, IDS) and Galetto et al (WO 20015/140268 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
The claims recite CARs reciting the structures of most of the instant claims (see all claims e.g. 34 and 35).
Philip et al and Galetto et al teach that what is set forth above.
Notably, based on the reasoning set forth above and incorporated herein incorporating the teachings Philip et al and Galetto et al into the claims would have been obvious for the same reasons.
Accordingly, the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
Response to Arguments

	In the response, Applicant submits that “the currently pending claims do not encompass a CAR directed to a CCL1 antigen. Therefore, especially in view of the arguments presented herein, Applicant asserts that the currently pending claims of the instant application are patentably distinct from claims 1-4 of the '989 patent”.

In response, the rejection is in view of Philip et al (Blood 124(8):1277-87 2014, IDS) and Galetto et al (WO 20015/140268 A1) and the arguments do not explain why these teachings cannot be incorporated into the claimed subject matter of the ‘989 patent”.  Therefore, the rejection is being maintained.

New Grounds of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1, 5-8, 10-17, 19-20, 25, 27-32, 37-39, 45-47 and 71-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
The claims are indefinite because claim 1 and 72 have been amended to and recite “wherein at least one of said mAb-specific epitope(s) is bound to the VH and VL chains by at least one linker”.  Binding to a VH and VL can via antigen-binding and this makes it unclear if the linker and epitope bind to the VL and VH via an antigen-binding domain/antigen interaction or the linker is bound some other way.  It is further unclear where the epitope must be bound.  Is the linker bound to both the VH and VL and then the epitope is linked to the linker, or can the linker be only bound to the VH or VL?  Using the term “bound” creates ambiguity, so that one of skill in the art would be unsure what is contemplated by the term. Then the other claims depend from these claims and do not sufficiently clear up the metes and bounds of the term “bound” so they art rejected for the same reasons.
Therefore, these claim ar indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
It is suggested that claim 1 and 72 be amended to characterize the structure by setting forth the possible location(s) of the VH, VL linker and epitopes in the extracellular binding domain to obviate this rejection.



Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935				
					
/Brad Duffy/
Primary Examiner, Art Unit 1643
June 2, 2022